DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02 November 2020 has been entered.
 
Response to Arguments
Applicant's arguments filed 26 October 2020 have been fully considered but they are not persuasive.
In response to applicant’s arguments that the cited references do not teach to “when first playback…second time points,” page 9, lines 13-22, the examiner respectfully disagrees.
Shimura teaches a system wherein multi-view video data is sent to a user terminal in response to a user request (Para. 59, 60).  The video data is simultaneously displayed on a main screen and a sub-screen of the user terminal (Para. 121).

Bouazizi teaches a system wherein a plurality of MMT assets may be packaged and sent from a single MMT system, wherein the assets may include default audio/video content and enriched content.  Each MPU includes a presentation time stamp that is provided as an NTP timestamp indicating UTC time (Para. 93).  The client uses the UTC presentation timestamps to synchronize the MMT assets for display (Para. 35, 111, 112).
Aitken teaches a system wherein a plurality of MMT assets may be packaged and sent from a server.  Both the server and the client each include a UTC clock that enables the displaying of the MMT assets at the UTC presentation time indicated by the MMT presentation time stamps, wherein the MMT assets may experience transmission delays such as wander or jitter (Para. 56, 60, 61).
Francisco (newly cited) teaches a system wherein a program that is transmitted to multiple devices may be synchronized, wherein the devices may be within the same premise or in separate premises (Para. 27).  The device receives the times when a common portion of the program was received from each device and determines the latest time when the common portion of the portion was received.  A delay is then calculated using the latest time and the delay is applied to the program for having synchronized viewing (Para. 48, 50-53).



It should be further noted that regarding the “identify…a first time point at which the first MPU of the first MMT streaming data is received and a second time point at which the second MPU of the second MMT streaming data is received” limitations of the independent claims, it is not clear as to what is receiving the streaming data in order to determine the first and second time points.  For example, the receiving may be referring to the terminal itself receiving the streaming data or it may be referring to a module within the terminal receiving the streaming data.  The examiner suggests clarifying what is receiving the stream data in order for the first and second time points to be identified.

It should be further noted that regarding the “based on the later among the first and second time points” limitations of the independent claims, it is not clear as to whether the streaming data will be played back at the later time point or will be played 
Combining the references brings about a system wherein when first playback time information of the identified UTC information inserted in a first MPU of the first MMT streaming data is the same as second playback time information of the identified UTC information inserted in a second MPU of the second MMT streaming data, the playback control module is configured to, identify, from the current time information of the terminal, a first time point at which the first MPU of the first MMT streaming data is received and a second time point at which the second MPU of the second MMT streaming data is received, and control the first and second screen control modules to synchronize the first MMT streaming data and the second MMT streaming data such that the first MPU of the first MMT streaming data and the second MPU of the second MMT streaming data are played simultaneously based on the later among the first and second time points.  Therefore, the aforementioned limitations are taught by the combination of the cited references.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Shimura et al. (US 2016/0269794) in view of Ortiz (US 2009/0009605) in view of Bouazizi et al. (US 2015/0120956) in view of Aitken et al. (US 2014/0150014) and further in view of Francisco (US 2014/0071344).
Regarding claim 11, Shimura teaches a terminal for providing a multi-view streaming service, i.e. a terminal computer (Fig. 1, el. 3a; Fig. 5, el. 123), the terminal comprising: 
a processor, e.g. a CPU or data processing software such as a browsing program or operating system (Fig. 5, el. 123, 126, 126o, 126p; Para. 71, 161), configured to: 
transmit a request for a first MPEG media streaming data for a first screen of the terminal and a second MPEG media streaming data for a second screen of .e. a distributing computer (Fig. 1, el. 2), through a network, e.g. transmitting a request for multi-view video to the distributing server over a network, wherein the multi-view videos may be simultaneously displayed by the terminal (Fig. 8; Para. 59, 60, 86, 87, 119); and 
receive the first streaming data and the second streaming data from the multi-view service server through the same network, e.g. receiving the videos over the network (Fig. 8; Para. 60, 87, 119), 
wherein the processor includes: 
a first screen control module configured to control the first streaming data to be played on the first screen, e.g. displaying a video in a main screen portion of the display (Fig. 8; Para. 59, 60, 87, 119); 
a second screen control module configured to control the second streaming data to be played on the second screen, e.g. displaying a video in a sub-screen portion of the display (Fig. 8; Para. 59, 60, 87, 119); and 
a playback control module configured to: 
control the first and second screen control modules to play the first streaming data and the second streaming data, e.g. controlling the displayed videos using displayed viewing operation options (Para. 97).
Shimura does not clearly teach transmitting a request for a first MPEG media transport (MMT) streaming data for a first screen of the terminal and a second MMT streaming data for a second screen of the terminal to a multi-view service server through a network; a playback control module configured to:  identify, in response to a request for multi-view streaming playback, universal 
Ortiz teaches transmitting a request for a first streaming data for a first screen of a terminal, i.e. a client (Fig. 6, el. 610; Fig. 7, el. 710), and a second streaming data for a second screen of the terminal to a multi-view service server, i.e. a server (Fig. 6, el. 650; Fig. 7, el. 750), through a network, e.g. sending a request for a plurality of videos that may be displayed in synchronization, wherein the request is sent to a single server through a single network (Para. 63, 79, 80); and 
e.g. receiving the requested videos from the single server over the single network (Fig. 9; Para. 63, 70, 79, 80), 
a playback control module configured to: 
identify, in response to a request for multi-view streaming playback, universal time clock (UTC) information inserted in a media processing unit (MPU) of each of the first streaming data and the second streaming data, e.g. identifying the UTC time stamp in each video in response to the user selecting the video synchronization engine button (Para. 54, 70, 74), 
wherein, when first playback time information of the identified UTC information inserted in a first MPU of the first streaming data is the same as second playback time information of the identified UTC information in a second MPU of the second streaming data, e.g. identifying the UTC time stamp in each video; receiving the videos and synchronizing the videos using the UTC time stamps (Fig. 9; Para. 54, 70, 74), 
the playback control module is configured to,
identify a first time point at which the first MPU of the first streaming data is received and a second time point at which the second MPU of the second streaming data is received, e.g. receiving the videos and synchronizing the videos using the UTC time stamps (Fig. 9; Para. 54, 70, 74),
control the first and second screen control modules to synchronize the first streaming data and the second streaming data such that the first MPU of the first  e.g. synchronizing the videos using the UTC time stamps and displaying the videos simultaneously in synchronization (Fig. 9; Para. 54, 70, 74).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shimura to include a playback control module configured to:  identify, in response to a request for multi-view streaming playback, universal time clock (UTC) information inserted in each media processing unit (MPU) of the first streaming data and the second streaming data, wherein, when first playback time information of the identified UTC information inserted in a first MPU of the first streaming data is the same as second playback time information of the identified UTC information in a second MPU of the second streaming data, the playback control module is configured to, identify a first time point at which the first MPU of the first streaming data is received and a second time point at which the second MPU of the second streaming data is received, wherein the first time point and the second time point are identified from the time information of the terminal, and control the first and second screen control modules to synchronize the first streaming data and the second streaming data such that the first MPU of the first streaming data and the second MPU of the second stream data are played simultaneously based on the later among the first and second time points, using the known method of synchronizing and displaying a plurality of videos using embedded UTC time stamps in each video, as taught by Ortiz, in combination 
Shimura in view of Ortiz does not clearly teach transmitting a request for a first MPEG media transport (MMT) streaming data for a first screen of the terminal and a second MMT streaming data for a second screen of the terminal to a multi-view service server through a network; a playback control module configured to:  identify, in response to a request for multi-view streaming playback, universal time clock (UTC) information inserted in each media processing unit (MPU) of the first MMT streaming data and the second MMT streaming data, identifying current time information of the terminal, wherein, when first playback time information of the identified UTC information inserted in a first MPU of the first MMT streaming data is the same as second playback time information of the identified UTC information in a second MPU of the second MMT streaming data, the playback control module is configured to, identify, from the current time information of the terminal, a first time point at which the first MPU of the first MMT streaming data is received and a second time point at which the second MPU of the second MMT streaming data is received, wherein the first time point and the second time point are identified from the time information of the terminal, and control the first and second screen control modules to synchronize the first MMT streaming data and the second MMT streaming data such that the first MPU of the first MMT streaming data and the 
Bouazizi teaches transmitting a request for a first MMT streaming data and a second MMT streaming data to a multi-view service server, i.e. an MMT system (Fig. 1, el. 150), through a network, e.g. requesting MMT data from the MMT system, wherein the MMT data includes default and enriched assets (Para. 30, 31, 33, 36, 39);
receiving the first MMT streaming data and the second MMT streaming data from the multi-view service server through the network, e.g. receiving the MMT data from the MMT system (Para. 40, 112);
identifying, in response to a request for multi-view streaming playback, universal time clock (UTC) information inserted in each media processing unit (MPU) of the first MMT streaming data and the second MMT streaming data, e.g. requesting MMT data (Para. 30, 39); wherein the asset presentation time for each asset is provided as a timestamp indicating the UTC time in each MPU (Para. 48, 86, 93, 108);
wherein, when first playback time information of the identified UTC information inserted in a first MPU of the first MMT streaming data is the same as second playback time information of the identified UTC information in a second MPU of the second MMT streaming data, e.g. synchronizing the enriched content with the default content for synchronized display (Para. 35, 111); wherein the asset presentation time for each asset is provided as a timestamp indicating the UTC time in each MPU (Para. 48, 86, 93, 108),
e.g. synchronizing the enriched content with the default content for synchronized display (Para. 35, 111).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shimura in view of Ortiz to include transmitting a request for a first MPEG media transport (MMT) streaming data for a first screen of the terminal and a second MMT streaming data for a second screen of the terminal to a multi-view service server through a network; a playback control module configured to:  identify, in response to a request for multi-view streaming playback, universal time clock (UTC) information inserted in each media processing unit (MPU) of the first MMT streaming data and the second MMT streaming data, wherein, when first playback time information of the identified UTC information inserted in a first MPU of the first MMT streaming data is the same as second playback time information of the identified UTC information in a second MPU of the second MMT streaming data, the playback control module is configured to, identify a first time point at which the first MPU of the first MMT streaming data is received and a second time point at which the second MPU of the second MMT streaming data is received, wherein the first time point and the second time point are identified from the time information of the terminal, and control the first and second screen control modules to synchronize the first MMT streaming data and the second MMT streaming data such that the first MPU of the first MMT streaming data and 
Shimura in view of Ortiz in view of Bouazizi does not clearly teach identifying current time information of the terminal and identifying, from the current time information of the terminal, a first time point at which the first MPU of the first MMT streaming data is received and a second time point at which the second MPU of the second MMT streaming data is received, wherein the first time point and the second time point are identified from the time information of the terminal.
Aitken teaches identifying current time information of a terminal, e.g. determining the current UTC time utilizing a client UTC clock (Para. 57, 59, 61);
wherein, when first playback time information of identified UTC information inserted in a first MPU of a first MMT streaming data is the same as second playback time information of identified UTC information in a second MPU of a second MMT streaming data, e.g. identifying the presentation time stamps of the MMT assets, wherein the presentation time stamps are referenced to a UTC presentation timeline and synchronizing the display of the MMT assets at the UTC presentation time (Para. 56, 60, 61),
e.g. determining the current UTC time utilizing the client UTC clock (Para. 57, 59, 61); displaying the MMT asset at the UTC presentation time indicated by the MMT presentation time stamps (Para. 56, 60, 61); and 
control the first and second screen control modules to synchronize the first MMT streaming data and the second MMT streaming data such that the first MPU of the first MMT streaming data and the second MPU of the second MMT stream data are played simultaneously based on the later among the first and second time points, e.g. enabling synchronized choreographed playback of all MMT assets on the client device at the presentation time; displaying the MMT asset at the UTC presentation time indicated by the MMT presentation time stamps (Para. 56, 60, 61), wherein the MMT assets may experience transmission delays such as wander or jitter (Para. 60).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shimura in view of Ortiz in view of Bouazizi to include identifying current time information of the terminal, using the known method of determining the current UTC time utilizing the client UTC clock and enabling synchronized choreographed playback of all MMT assets on the client device at the UTC presentation time indicated by the MMT presentation time stamps, as taught by Aitken, in combination with the multi-view system of Shimura in view of Ortiz in view of Bouazizi, for the purpose 
Shimura in view of Ortiz in view of Bouazizi in view of Aitken does not explicitly teach identifying, from the current time information of the terminal, a first time point at which the first MPU of the first MMT streaming data is received and a second time point at which the second MPU of the second MMT streaming data is received, wherein the first time point and the second time point are identified from the time information of the terminal.
Francisco teaches identifying, from current time information of a terminal, i.e. a device (Fig. 1, el. 140-153), a first time point at which a first MPU of a first streaming data is received and a second time point at which a second MPU of a second streaming data is received, wherein the first time point and the second time point are identified from the time information of the terminal, e.g. determining the times when a common portion of the program was received by the devices and calculating a delay using the latest time, and using the delay to perform simultaneous display of the programs at the devices (Para. 47, 48, 51-53).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shimura in view of Ortiz in view of Bouazizi in view of Aitken to include identifying, from the current time information of the terminal, a first time point at which the first MPU of the first MMT streaming data is received and a second time point at which the 

Regarding claim 3, Shimura in view of Ortiz in view of Bouazizi in view of Aitken in view of Francisco teaches wherein the playback control module is further configured to notify a resizing event for the second screen to the multi-view service server, i.e. a server system (Shimura-Fig. 17, el. 200), when the resizing event occurs, and to receive from the multi-view service server the second MMT streaming data changed according to the resizing event, e.g. sending a request to switch and resize a selected sub-screen video to the main screen portion (Shimura-Para. 126, 128).

Regarding claim 4, Shimura in view of Ortiz in view of Bouazizi in view of Aitken in view of Francisco teaches wherein the playback control module is further configured to notify a switching event between the first and second screens to the multi-view service server, i.e. a server system (Shimura-Fig. 17, el. 200), when the switching event occurs, and to receive from the multi-view  e.g. sending a request to switch and resize a selected sub-screen video to the main screen portion (Shimura-Para. 126, 128).

Regarding claim 12, the claim is analyzed with respect to claim 11.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Iguchi et al. (US 2016/0173919)—Iguchi discloses delaying a broadcast content presentation according to a delay time of the reception clock time of broadband content to the reception clock time of the broadcast content (Para. 44, 117).

Kirley (US 8,505,054)—Kirley discloses delaying the displaying of video information at one or more display devices so that audio may be received at or before the time the video is displayed (Abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY DUFFIELD whose telephone number is (571)270-1643.  The examiner can normally be reached on Monday - Friday, 6:00 AM - 3:00 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on (571) 272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





29 January 2021
/Jeremy S Duffield/Primary Examiner, Art Unit 2498